Citation Nr: 1736845	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-08 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar strain with mild spondylosis and mild degenerative disc disease at L3-L4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to April 2007.  

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO granted service connection for minimal spondylosis with mild degenerative disc disease at L3-L4 and assigned a 10 percent rating, effective July 10, 2009.  In March 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) later in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2013.  

In November 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing,  the record was held open for 30 days for the submission of additional evidence in connection with the current claim, specifically, a Disability Benefits Questionnaire (DBQ) report to be completed by the Veteran's private physician.  However, no such additional evidence was received within that time frame.   

In February 2016, the Board characterized the claim on appeal as reflected on the title page, and remanded the claim to the agency of original jurisdiction (AOJ) for further action.  After accomplishing further action, the AOJ continued to deny the claim, and returned the matter to the Board. 

As for the matter of representation, the Board observes that, in December 2012, the Veteran filed a VA Form 21-22 (Appointment of Veterans Service Organization (VSO) as Claimant's Representative) in which he designated the American Legion as his representative.  In January 2013, the Veteran filed a new VA Form 21-22 in which he appointed the Disabled American Veterans as his representative.  The Board has recognized this change in representation.

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.   

For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2016,  the Board remanded the claim, in part, to arrange for the Veteran to undergo a new VA examination for evaluation of his service-connected for lumbar strain with mild spondylosis and mild degenerative disc disease at L3-L4.  

The Veteran was afforded the requested examination in October 2016.  The examiner was asked, among other things, to indicate whether the Veteran had any ankylosis of the lumbar spine, to render findings appropriate for evaluating the disability as intervertebral disc syndrome (IVDS), and to consider all pertinent lay and medical evidence in addressing whether there has/have been any change(s) in the severity of the service-connected lumbar strain at any point since July 2009 effective date of the award of service connection. Although the examiner rendered findings appropriate for evaluating the disability as IVDS and indicated that the Veteran does not have any ankylosis of the lumbar spine, the examiner did not discuss whether there has/have been any change(s) in the severity of the service-connected lumbar strain at any point since July 2009, as requested.  As such, a remand of this matter for additional medical comment in this regard is warranted.    See Stegall, 11 Vet. App. at 271.  See also 38 U.S.C.A. § 5103A (West 2014) ; 38 C.F.R. § 3159 (2016).

The Board also notes that since the claim on appeal was last before the Board, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and non weight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Critically, this type of joint testing was not accomplished during the Veteran's most recent VA examination October 2016.

Given the lack of all necessary findings, as identified above, the Board finds that a new examination to obtain appropriate testing results and clinical findings- to include more detailed range of motion testing information-is  needed to assess the severity of the service-connected lumbar strain with mild spondylosis and mild degenerative disc disease at L3-L4.  Id.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the higher rating claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the claims file reflects that the Veteran has been receiving treatment at the West Los Angeles VA Medical Center (VAMC) and that records from that facility dated through January 2017 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the West Los Angeles VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since January 2017, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim appeal  Adjudication of the claim should include consideration of whether staged rating of the disability-assignment of different for distinct periods of time, based on the facts found-is appropriate.
.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain from the West Los Angeles VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since January 2017.  Follow the procedures set forth in 38 C.F.R.§ 3.159(c)  with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of her service-connected lumbar spine disability.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing (expressed in degrees) of the lumbar spine on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Additionally, considering all orthopedic and neurological findings, the examiner should render findings appropriate for evaluating the disability as intervertebral disc syndrome (IVDS), commenting as to the total duration and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician) over the past 12 months: (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

Finally, the examiner should indicate whether, considering all pertinent lay and medical evidence, there has/have been any change(s) in the severity of the service-connected lumbar spine disability  since the July 2009 effective date of the award of service connection for the disability.   If so, the examiner should identify the approximate date(s) of any such change(s), and provide an assessment of the severity of the disability on each date.

All examination findings/testing results, along with complete, clearly-stated  rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall, supra.
 
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority (to include consideration of whether staged rating of the disability is appropriate) . 
 
7.  If the full benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





      (CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

